Hallam, J.
(dissenting.)
I cannot assent to the proposition that, because a state land commissioner sells a partial interest in state land, when he is authorized only to make a sale of the whole, his act must operate as a conveyance of that which he did not intend to sell and the purchaser did not intend to buy. The state land commissioner intended to sell, and the purchaser intended to buy, the surface land without the mineral under the surface. If, as the opinion holds, this manner of sale was not in accordance with law, then under the express terms of the statute, G-. S. 1894, § 3986, the sale was “void,” and the certificate of purchase issued thereon is “of no effect,” and this court plainly so held in Wright v. Burnham, 31 Minn. 285, 17 N. W. 479. The Federal decisions cited in the opinion are, in my opinion, not in point. The general statutes of Congress, in respect to homestead, pre-emption and other locations, determine the rights of the parties. Those rights accrue under the statutes long before the issuance of a patent. The person or corporation availing himself of these general statutes becomes the equitable owner before issuance of a patent, if all requirements of the law are complied with. Doran v. *440Kennedy, 122 Minn. 1, 141 N. W. 851. The land department, in issuing a patent, acts in a ministerial capacity and is powerless to change the legal rights of the parties. The court made this clear in Shaw v. Kellogg, 170 U. S. 312, 338, 18 Sup. Ct. 632, 42 L. ed. 1050, cited in the opinion, where the court said of the case before it, that the land department “could not deal with the land as an owner and prescribe the conditions upon which title might be transferred. It was agent and not principal. Congress had made a grant, authorized a selection within three years, and directed the surveyor general to make survey and location, and within the general powers of the land department, it was its duty to see that such grant was carried into effect and that a full title to the proper land was made.” In sales of state land under our statutes, the land commissioner initiated the transaction and negotiated the sale. No rights were acquired except through such negotiation and if such negotiation were void no rights were acquired at all.
I am not myself of the opinion that this sale was void. I think it should be held as a valid sale of what the parties intended should be sold.